Title: From Thomas Jefferson to John Stockdale, 1 January 1788
From: Jefferson, Thomas
To: Stockdale, John



Sir
Paris Jan. 1. 1788.

I wrote you last on the 10th. of October, and having received no answer to my letter, I presume it must have miscarried and therefore send you a copy of it on the adjoining leaf. To this I take the liberty of referring you as to it’s contents. I must press the immediate sending the plate of my map, as the bookseller here had not struck off his whole quantity, and apprehends he shall suffer if he is not supplied soon. As a matter of curiosity I am desirous of knowing how the Notes of Virginia have sold with you. Having not received any Reviews from you since those of August, I am uninformed how they have treated it. I suppose too there are more volumes of Bell’s Shakespeare (fine paper) out now, and something more of Coke Littleton. Be so good as to send these articles with those desired in my letter of Octob. 10. and add from Lackington’s catalogue the following

Ferguson’s art of drawing. 8vo. 4/6
Art of drawing in Perspective. 12mo. 10d.
Art of drawing in water colours. 12mo. 10d.

Send me at the same time an account with the corrections in my former letter, and the new additions, and I will send you a bill of exchange for the balance by the first post after I receive it. I am Sir Your very humble servant,

Th: Jefferson

